Citation Nr: 1451433	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hammertoes of both feet, claimed as secondary to service connected bony exostoses of the feet.  

2.  Entitlement to service connection for plantar warts of the left foot, claimed as secondary to a service-connected bone exostosis of the left foot.  

3.  Entitlement to an initial rating in excess of 10 percent for a bony exostosis of the talus area of the left foot.  

4.  Entitlement to an initial rating in excess of 10 percent for a bony exostosis of the talus area of the right foot.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for acquired psychiatric disability other than post-traumatic stress disorder (PTSD), previously characterized as anxiety neurosis.  

6.  Entitlement to service connection for  acquired psychiatric disability,  to include anxiety neurosis and PTSD. 

7.  Whether the Veteran's income is excessive for the purpose of receipt of VA pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972. 
This appeal to the  Board of Veterans' Appeals (Board) arose rating decisions by the RO.
In July 2013, the Veteran testified during hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  A summary of the procedural history of this appeal, which is somewhat complex, is provided below.
In a December 2004 rating decision, the RO, inter alia, granted service connection, and assigned an initial 10 percent rating, for disability characterized as a left foot condition, effective November 28, 2003; denied a claim for service connection for a right foot condition; and found that new and material evidence to reopen a claim for service connection for anxiety neurosis had not been received.  [In point of fact, while a November 1980 rating decision denied entitlement to VA pension benefits based on claimed permanent and total disability due to a psychiatric disability, the claim for service connection for anxiety neurosis addressed in this rating decision represented the Veteran's first claim for service connection for a psychiatric disability; as such, there was no requirement that the Veteran submit new and material evidence to reopen the claim for service connection for anxiety neurosis denied by the December 2004 rating decision as there was no previous "final" rating decision adjudicating this matter.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).]

Following the December 2004 rating decision, in an October 2005 rating decision (issued within the one year appeal period following the December 2004 rating decision])the RO granted service connection, and assigned an initial 10 percent  rating, , for a bony exostosis of the talus area of the right foot, effective November 28, 2003; recharacterized the service-connected left foot disability as "left foot condition (bony exostoses, talus area)," but continued the 10 percent rating; and reopened and denied the claim for service connection for anxiety neurosis.  In November 2005, the Veteran filed a notice of disagreement-limited to the propriety of the ratings assigned for service-connected foot disabilities-and a statement of the case (SOC) addressing the ratings assigned for the service-connected foot disabilities was completed in February 2007.  Shortly thereafter in February 2007, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) with respect to the propriety of the service connected foot disabilities.  

Following additional evidentiary development, and the completion of a supplemental SOC (SSOC) in April 2008, the Veteran called the RO in November 2008 requesting that his appeal be withdrawn.  However, shortly over one month later in December 2008, the Veteran called the RO and, as set forth in pertinent part in a December 2008 Report of Contact memorializing this phone conversation, expressed a desire to "open a claim for increase on a SC injury right foot condition/foot condition, right left foot condition (sic), hammer toes[] and anxiety neurosis."  In accord with these contentions, a May 2009 rating decision, inter alia, denied ratings in excess of 10 percent for the service connected foot disabilities; service connection for hammertoes of both feet and plantar warts of the left foot; and found that new and material evidence had not been received to reopen the claim for service connection for anxiety neurosis.  Following a notice of disagreement with respect to the claims denied in the May 2009 rating decision, aside from that with respect to anxiety disorder, and a May 2011 SOC addressing such claims, the Veteran perfected an appeal to the Board with respect to the claims for ratings in excess of 10 percent for the service connected foot disabilities and service connection for hammertoes of both feet and plantar warts of the left foot via a VA Form 9 in June 2011.  

In September 2011, the Veteran called the RO requesting that his claim for service connection for hammertoes be withdrawn; however, as the Veteran presented testimony with respect to this claim during the July 2013 hearing, and private medical evidence supporting this claim was received in September 2013, the Board will proceed as if this claim has not been withdrawn.  

With respect to the appeal involving psychiatric disability, in a September 2009 rating decision, the RO denied service connection for depression.  In June 2010, the Veteran called the RO requesting to open a claim for "service connected stress related to depression."  Clarification received from the Veteran in a July 2010 telephone conversation with the RO was to the affect that the Veteran desired to file a claim for service connection for PTSD and, in essence, did not wish to pursue a claim for service connection for depression.  Following a November 2011 rating decision denying the claim for service connection for PTSD, the Veteran ultimately perfected an appeal to the Board with respect to the claim for service connection for PTSD with submission of a VA Form 9 in April 2013 following issuance of a March 2013 SOC addressing this claim.  

In this case, the RO appropriately limited the psychiatric claim denied in October 2005 to one for service connection for disability other than PTSD, and characterized the claim denied in November 2011 as one for service for PTSD, a distinct psychiatric disability for which service connection was not previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Board acknowledges that the Veteran has only perfected an appeal with respect to the denial of service connection for PTSD. 

However, given the evidence of record (discussed below) that appears to overlap the Veteran's prior and current psychiatric claims; the fact that such evidence provides a favorable basis for reopening the previously-denied claim; and to accord the Veteran full due process, the Board has characterized the appeal as to psychiatric disability as encompassing the matters set forth as issues 5 and 6 on the title page.  Notably, combining the reopened claim for psychiatric disability other than PTSD with the de novo claim for service connection for PTSD gives the Veteran every consideration in connection with his efforts to establish service connection for psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals the transcript from the July 2013 hearing, a copy of which has been added to the paper claims file, and correspondence relating to an October 2013 determination that the Veteran's income is excessive for the purpose of receipt of VA pension benefits that will be addressed in the remand that follows.  The documents in the Virtual VA file are otherwise duplicative of evidence contained in the paper claims file or not relevant to the issues for consideration.  The Veteran's VBMS file does not at this time contain any documents relevant to the issues for consideration. 

The Board's decision reopening the  claim for service connection for  acquired psychiatric disability other than PTSD, is set forth below.  The remaining matters for consideration are addressed in the remand following the order; these matters are being remanded to  the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an October 2005 rating decision, the RO, inter alia, denied a claim for service connection for psychiatric disability characterized as anxiety neurosis; although notified of the denial in an October 2005 letter, the Veteran did not initiate an appeal of the decision, and no potentially applicable exception to finality applies. 

3.  Evidence associated with the claims file since the October 2005 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate a claim for service connection for an acquired psychiatric disability other than PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision in which the RO denied a claim for service connection for acquired psychiatric disability other than PTSD, then characterized as anxiety neurosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  As pertinent evidence received since the October 2005 rating decision is new and material, the criteria for reopening the previously denied claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the matter adjudicated herein, the Board finds that all notification and development actions needed to fairly adjudicate such matter have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

As noted above, in an October 2005 rating decision, the RO denied a claim for service connection for acquired psychiatric disability then characterized as anxiety neurosis..  The evidence of record at the time of this decision included a service treatment report dated in December 1970 reflecting an impression of nervous tension and a prescription list that included Librium, medication to alleviate symptoms of anxiety.  Also of record were reports from an April 1971 in-service psychiatric evaluation that resulted in the conclusion that there was no psychiatric disorder present.  This evaluation did note that the Veteran's mood was one of "moderate depression." 

Post-service evidence of record at the time of the October 2005 rating decision included reports from private inpatient psychiatric hospitalization from December 1979 to January 1980 for a psychotic episode; reports from an October 1980 VA psychiatric examination that diagnosed the Veteran with anxiety neurosis as a residual of a previous psychotic episode from which the Veteran had recovered; and reports from VA mental hygiene clinic outpatient treatment from 2004 reflecting psychiatric diagnoses to include bipolar disorder and anxiety disorder.  The record also reflected reports from a September 2005 VA examination that diagnosed the Veteran with general anxiety disorder, with an addendum opinion completed later that month finding that it was not at least as likely as not that the Veteran's anxiety was "service related."  

Based on the information and evidence then of record-to include as summarized above-at the time of the October 2005 rating decision, the RO denied service connection for psychiatric disability then characterized as anxiety neurosis based on a determination that there was no evidence showing that an anxiety condition as incurred in, aggravated, or caused by military service.  

The Veteran was notified of the October 2005 rating decision by letter dated later that month; however, he did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  In addition, the record does not reflect that new and material evidence was received during the one year appeal period following the notice of the October 2005 rating decision (see 38 C.F.R. § 3.156(b) and  Bond v. Shinseki, 659 F.3d 1362  (Fed. Cir. 2011), and no additional, relevant service records have been received, warranting readjudication of the claim (see 38 C.F.R. § 3.156(c)).  The October 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied in a final decision, as with respect to the claim for psychiatric disability denied in the October 2005 decision discussed above, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).

The Veteran filed his request to reopen in December 2008 (by way of a phone call which  the RO previously referenced.  Regarding petitions to reopen received on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the only final denial of the claim is the October 2005 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the October 2005 rating decision includes a November 2012 statement from a VA psychiatrist who reported that she has been treating the Veteran since 2009 for psychiatric diagnoses to include bipolar disorder and severe anxiety disorder.  She related the Veteran's account of, while serving aboard the U.S.S. Enterprise, "work[ing] on bombs 12 hours a day" and witnessing two explode 50 yards away, with frequent thoughts of such "frightening occurrences over the years."  [Service personnel records corroborate service aboard the U.S.S. Enterprise.]  This psychiatrist also noted that the Veteran also related nightmares, irritability, and psychological distress about his military experiences and found that it appeared that the Veteran was experiencing some PTSD like symptoms.  

Testimony from the Veteran with respect to psychiatric disability during the July 2013 hearing related his psychiatric problems to stress associated with loading ammunition coincident with his duty during service as an ordinance mechanic.  [The Board notes that the Veteran's DD Form 214 confirms a military occupational specialty of ordinance mechanic.] 

The Board finds that this foregoing evidence is "new" in that it was not before agency decision makers at the time of the October 2005 final denial of the claim for service connection for an acquired psychiatric disorder (listed therein as "anxiety neurosis") and is not duplicative or cumulative of evidence previously of record.  While assertions of psychiatric disability due to the stress of loading bombs during service were previously of record (see e.g. September 2004, VA Form 21-526), no such contentions were made-as opposed to those presented in sworn testimony at the July 2013 hearing before the undersigned-under oath prior to the October 2005 rating decision.  

Moreover, and as the basis for the RO's October 2005 denial was that the evidence did not show that a psychiatric disability was related to the service, the November 2012 VA psychiatrist's statement suggesting a possible relationship between in-service stressors and current psychiatric disability represents material evidence as these clinical reports, at least tentatively, relate a psychiatric disability to service. Hence, this evidence raises a reasonable possibility of substantiating the claim, as characterized herein, for service connection for an acquired psychiatric disability other than PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  The Board notes in this regard that neither the September 2005 VA examination, or addendum opinion, document specific consideration of the assertions with respect to current psychiatric disability being the result of stress associated with the loading of bombs in the military.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability other than PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to the merits of the underlying claim, such is the subject of the remand that follows. 

ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disability other than PTSD has been received, to this extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

First with respect to the matter of the reopened claim for service connection for an acquired psychiatric disorder, now characterized as encompassing the matter of service connection for PTSD,-in a September 2013 presentation, the Veteran's representative asserted that the Veteran had been provided inadequate examinations with respect to this matter-referencing the fact that the record reflects several psychiatric diagnoses but, in essence, no concrete opinion given discrepancies between the assessment of the Veteran's treating psychiatrist and VA examiner(s). In this regard, while the Veteran's treating psychiatrist noted that the Veteran's diagnoses included bipolar disorder, the reports from the VA psychiatric  examination conducted in in January 2013 diagnosed the Veteran with anxiety disorder, not otherwise specific (NOS), with the examining psychologist finding "no evidence of bipolar disorder or any other major M[ental] H[ealth] disorder."  

The January 2013 examination report does not reflect specific consideration of the in-service stressors associated with loading bombs during service.  Moreover, despite the reports from the April 1970 entrance examination, and medical history recorded at that time, not reflecting an psychiatric problems, the January 2013 examiner related problems with anxiety prior to service.  Given the silent entrance examination, the presumption of soundness attaches to the Veteran, thereby rendering the January 2013 VA examiner's opinion that the Veteran's pre-existing anxiety did not worsen during service inadequate.  In this regard, given the presumption of soundness, VA must show by clear and unmistakable evidence that (1) an acquired psychiatric disorder existed prior to service and (2) that such pre-existing psychiatric disability was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 Fed. Cir. 2004). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent, the Board finds that an addendum opinion that specifically documents consideration of the asserted link between current psychiatric disability and loading bombs during service, and includes an opinion in the format required by the rebuttal standard required for claims based on aggravation of disabilities not shown at entrance, is required to full the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).   If the January 2013 examiner is not available, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional (i.e., a psychiatrist or psychologist).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

The Board also finds that the VA examinations addressing the claims for service connection for hammertoes of both feet and plantar warts of the left foot to be inadequate.  In this regard, while the March 2011 VA examination found that the 
Veteran's hammertoes were not caused by the service-connected bony exostoses of the feet, the opinion did not state whether hammertoes were aggravated by such service connected foot disability.  38 C.F.R. § 3.310(a); Allen v. Brown , 7 Vet. App. 439, 448 (1995).  

With respect to the plantar warts, the examiner who completed the March 2011 VA examination found that the plantar warts shown in service (see service treatment reports reflecting treatment for/removal of plantar warts dated January 5 and January 8, 1972) "no longer exist[]" and do not cause any current foot deformities.  However, it is the Veteran's assertion, to include in sworn testimony to the undersigned, that the plantar warts shown in service, despite their repeatedly being "digging out," recur as calluses in his feet.  The recent clinical record, to include March 2009 reports from a VA podiatry clinic and the reports form the March 2011 VA examination, do reflect calluses in his feet.  As such, the Board finds that another examination (rather than an opinion given the need for an examination of the feet as set forth below) that addresses the claims for service connection for additional foot disabilities on appeal is needed  to  fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Barr, supra.  

Also with respect to the claims for service connection for hammertoes of both feet and plantar warts of the left foot, as evidence favorable to these claims in the form of a statement from a private physician was received in September 2013, but was not accompanied by a waiver of AOJ consideration of such evidence, initial AOJ consideration of this evidence, and issuance of an SSOC reflecting such consideration is needed  to ensure due process to the Veteran.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With respect to the claims for increased ratings for the service connected exostoses of each foot, the Veteran was last afforded a VA examination to assess the severity of these disabilities  well over three years ago in March 2011, and the Veteran asserted worsening symptomatology associated with these conditions at the July 2013 hearing before the undersigned.  Such contentions suggest the need for another VA examination to determine the exact current severity of the service connected foot disabilities.   See 38 C.F.R. §§ 3.159, 3.327(a) (2013); Green v. Derwinski, 1 Vet. App.121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  As such, the AOJ should arrange for a VA examination to assess the current severity of the service connected exostoses of the feet.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining for further examination(s)/opinion(s),  to ensure that the record before each clinician is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims that have been remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ adjudication of the claims for higher  ratings for exostoses of the feet should include consideration of whether staged rating for either disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.  

Finally with respect to the issue of whether the Veteran's income is excessive for the purpose of receipt of VA pension benefits, a timely notice of disagreement with an October 2013 determination finding that the Veteran's income was excessive for the purpose of receipt of VA pension benefits (the notice of this determination and the notice of disagreement are contained in the Virtual VA Folder) was received in October 2013.  However, to date, the AOJ has not yet issued an SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of this issue that is not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of whether his income is excessive for the purpose of receipt of VA pension benefits, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to either issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of an  issue not currently in appellate status, a timely appeal must be perfected-for the above-referenced issue, , within 60 days of the issuance of the SOC.  

2.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters that have been remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain  an addendum opinion from the VA psychologist who conducted the January 2013 VA examination.  If the January 2013 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional (i.e., a psychiatrist or psychologist).

Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented psychiatric history and assertions.  

The clinician should clearly identify all current psychiatric disability(ies), to include PTSD.,  If PTSD is diagnosed, the clinician should clearly explain how the diagnostic criteria for the disorder are met, to include identifying the stressor(s) supporting the PTSD diagnosis (including the presumed stessor of loading bombs during service), and commenting upon the relationship between the stressor(s) and the Veteran's symptoms.  

With respect to each currently diagnosed psychiatric disability other than PTSD, the clinician should provide an opinion, based on sound medical principles, addressing the following:   

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

(b) For each psychiatric disability for which there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service or is the result of the presumed stressor of loading bombs during service.  

5.  Also after all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, arrange for VA examination of the Veteran's feet by an appropriate medical professional.  

The contents of the entire claims file (paper and electronic), to include complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner  prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should render specific findings as to whether, during the examination, there is evidence of limitation of motion or objective evidence of pain, weakness, excess fatigability, and/or incoordination associated with the service connected exostoses.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use associated with the service connected exostoses.  

The physician should also offer opinions, consistent with sound medical judgment, addressing the following:

(a)  Whether hammer toes of both feet or a current disability manifested by plantar warts or calluses is at least as likely as not (a 50 percent or higher degree of probability) causally related to in-service foot manifestations or "inadequate foot care" during service; or, 

(b)  Whether hammer toes of both feet or a current disability manifested by plantar warts or calluses is at least as likely as not (a 50 percent or higher degree of probability) caused or aggravated (worsened beyond natural progression) by service connected exostoses of the feet.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record.  

All examination findings, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claims) and legal authority (to include, with respect to the claims for higher initial ratings for the bony exostoses of the feet,  consideration of whether staged rating for either disability, pursuant to Fenderson, cited above, is appropriate.)  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


